DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (DE 102017202009 A1).
Regarding claims 1 and 8, Hofmann discloses a crane (see figures 1-2) comprising:

A crane (1, see figures 1-2 and attached machine translation) comprising:

a carrier unit (2 and 3, see figures 1-2) having a chassis (2), tires (considered the tires of the wheel axles, see paragraph 0002 lines 13-15) connected to the chassis, a carrier deck (3) and outriggers (5), the outriggers movable to a deployed condition (see figures 1-2) in which the outriggers engage an underlying support surface and lift the tires from the support surface such that the outriggers support the carrier unit, and a retracted condition (when the outriggers are not in use) in which the outriggers are disengaged from the support surface and the tires are engaged with the support surface, such that the tires support the carrier unit;

a superstructure (7) mounted on the carrier unit, the superstructure comprising a telescoping boom (10 and 14);

a slope sensor (not shown, see paragraphs 0006 and 0035) operably connected to the carrier unit and configured to detect a pitch and/or a roll of the carrier unit during a lift operation (see paragraph 0006); and

a system (microcontroller, processor, data memory and firmware, see paragraph 0007) for monitoring a load lifted by the telescoping boom, the system configured to:

determine the current load lifted by the telescoping boom (paragraph 0013);

receive pitch and/or roll information of the carrier unit from the slope sensor (see paragraphs 0030-0033);

adjust coordinates (RI, see paragraph 0030-0033) of the crane in a coordinate system (RI, see paragraph 0030-0033) based on the pitch and/or roll information (see paragraphs 0030-0033);

determine a transformed operating radius (RG, see paragraphs 0030-0033) using the adjusted coordinates (see paragraphs 0030-0033); and

compare the load lifted to a rated capacity at the transformed operating radius (see paragraphs 0030-0033).

The method of operating the apparatus is well known and no new, non-obvious or improvement claims are described by the method claim since all elements of the Hofmann apparatus are disclosed in detail above, regarding claim 8.

Regarding claim 2, Hofmann further shows wherein the system is configured to control one or more movements of the telescoping boom based on the comparison of the load lifted to the rated capacity at the transformed operating radius (see paragraphs 0030-0033).
Regarding claim 3, Hofmann further shows wherein the system is configured to receive boom length information from a boom length sensor (considered the length sensor system, see paragraph 0018) and lift angle information from a lift angle sensor (considered the inclination sensor system, see paragraph 0031).
Regarding claim 5, Hofmann further shows wherein the system stores one or more load charts (considered the stored table of values, see paragraph 0019) and the rated capacity at the transformed operating radius is determined from a load chart of the one or more load charts (see paragraph 0019).

Regarding claim 6, Hofmann discloses a crane (see figures 1-2) comprising:

A system (see figures 1-2 and attached machine translation)  for monitoring a load lifted by a crane, the crane comprising a carrier unit (2 and 3, see figures 1-2) and a superstructure (7) mounted on the carrier unit, the superstructure comprising a telescoping boom (10 and 14), the system comprising:

a processor (microcontroller and processor, see paragraph 0007) and a non-transitory computer-readable storage medium (data memory, see paragraph 0007) configured to store program, instructions (operating software, see paragraph 0007) and the processor is configured is interpret and execute the program instructions to:

determine a load (considered the load taken up, see paragraphs 0008 and 0013) lifted by the telescoping boom;

receive pitch and/or roll information of the carrier unit (see paragraphs 0030-0033) from a slope sensor (not shown, see paragraphs 0006 and 0035) disposed on the carrier unit;

adjust coordinates (RI, see paragraph 0030-0033) of the crane in a coordinate system (RI, see paragraph 0030-0033) based on the pitch and/or roll information (see paragraph 0030-0033);

determine a transformed operating radius (RG, see paragraphs 0030-0033) using the adjusted coordinates (see paragraphs 0030-0033); and

compare the load lifted to a rated capacity at the transformed operating radius (see paragraphs 0030-0033).

Regarding claim 7, Hofmann further shows wherein the system is configured to control movements of the telescoping boom based on the comparison of the load lifted to the rated capacity at the transformed operating radius (see paragraphs 0030-0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (DE 102017202009 A1) in view of Stacy, II (US Publication 2019/0011933 A1).
Regarding claim 4, Hofmann does not explicitly disclose wherein system is configured to monitor the load lifted with the outriggers in the retracted condition.
Stacy, II (from here on just referred to as Stacy) discloses a dynamic jack reference control system (see figures 1-9) and teaches of a dynamic jack control system (10, see figure 3, abstract, and paragraph 0023) used to control the speed of which outriggers (14) are extended and retracted.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Hofmann by either adding or incorporating the dynamic jack control system of Stacy to the system of Hofmann, to control the speed of which the outriggers are extended and retracted as taught by Stacy, and/or to control the stability of the crane before deployment of the outriggers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/


						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654